DETAILED ACTION
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	This office action is responsive to communication(s) filed on 3/26/2021. Claims 1 and 5-14 are pending. Claim 9 will be considered for examination and Claims 1, 5-8 and 10-14 are withdrawn from consideration. 


Specification
3.  	The abstract of the disclosure is objected to because of the following informalities:
 	Abstracts are not to exceed 15 lines and should not exceed 150 words, to avoid printing errors. See MPEP § 608.01(b).
 	Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words. It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited. The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  
 	The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. 	The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, "The 
Appropriate corrections are required.


Drawings
4. 	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
a.    reference character “S507” (see fig. 16 and paragraphs [0074]-[0075]).
b.    reference character “S607” (see fig. 18 and paragraphs [0089]-[0091]).
c.    reference character “S810” (see fig. 23 and paragraphs [0118]-[0120]). 
 	
5. 	 The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
 	a.    reference character “S1006” (see fig. 28 and paragraph [0142]).  
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be 


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 
is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

6. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. (US 2017/0357400 A1) in view of Akifusa et al. (US 2010/0083116 A1) in view of Makoto et al. (JP 2017-224195 A) and further in view of Philipp et al. (US 2008/0202824 A1).
 	As in independent Claim 9, Foster teaches a touch panel device comprising:
 	a touch panel that has an operation surface (figs. 2-3, pars. 19, 29, a touchscreen display 34) and changes a state of a region on the operation surface in which a touch operation is performed (figs. 1-2, 4-6, at least pars. 34-35, 37-39, with a user input, a state of the touchscreen can be changed (e.g., changing a locked state to an unlocked state);
 	pressure sensors to output pressure detection signals corresponding to a pressing force applied to the operation surface (at least pars.34, 36, the touchscreen has functionality (or sponsors) to output signals corresponding to a pressure (or 
 	a controller to calculate coordinates of the touch operation on the operation surface based on the state of the touch panel (fig. 3, at least par. 31, a user is able to control user interface elements (or graphical representations) display on the touchscreen in the unlocked state where the touchscreen inherently recognizes a touch position (e.g., coordinate) wherein the touch operation includes a first touch operation using an operation component displayed on the operation surface and a second touch operation using an operation component displayed on the operation surface (fig. 3, at least par. 31, the user may control each of slider bars 86 or 88 with a respective slider 91 or 93).
 	Foster does not appear to explicitly teach in a case that the first touch operation is performed, the controller judges that first operation information corresponding to the first touch operation is valid, in a case that the second touch operation is performed, when a press value of the pressing force indicated by the pressure detection signals is greater than a predetermined threshold pressing force, the controller judges that second operation information corresponding to the second touch operation is valid, in a case that the second touch operation is performed, when the press value is less than or equal to the threshold pressing force, the controller judges that the second operation information is invalid, the operation component includes a dial button on which a rotation operation is performed, and when the second touch operation is performed by rotating the dial button while the dial button is pressed with a pressing force at a press 
 	However, in the same field of the invention, Akifusa teaches in a case that the first touch operation is performed, the controller judges that first operation information corresponding to the first touch operation is valid (figs. 17-18, at least pars. 355, 359, a CPU determines a touch position  , when a touch operation is performed, a touch panel determines whether a touch position data is within a display range of slider 252 or not in S110. when CPU 31 determines in step S111 that the coordinate value indicated by the touch position data is not within the display range of acceptable volume input, CPU 31 performs invalid input determination processing (step S113)).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the controlling of the operation component (e.g., slider) in the unlocked state of the touchscreen taught by Foster with the determining of the valid or invalid touch input taught by Akifusa to determine the valid or invalid touch input when the touchscreen detects the touch input for controlling the operation component (e.g., slider). The motivation or suggestion would be to provide a way to determine whether the touch input is valid or invalid that allows a use to easily modify the invalid touch input.
 	Foster and Akifusa do not teach in a case that the second touch operation is performed, when a press value of the pressing force indicated by the pressure detection signals is greater than a predetermined threshold pressing force, the controller judges that second operation information corresponding to the second touch operation is valid, in a case that the second touch operation is performed, when the press value is less 
 	However, in the same filed of the invention, Makoto teaches in a case that the second touch operation is performed, when a press value of the pressing force indicated by the pressure detection signals is greater than a predetermined threshold pressing force, the controller judges that second operation information corresponding to the second touch operation is valid, in a case that the second touch operation is performed, when the press value is less than or equal to the threshold pressing force, the controller judges that the second operation information is invalid (at least claims 1, 2, 4, 8, pars. 30, 43-46, 71, 72,  when a touch input device detects touch inputs, the device can determine a contact state (e.g., a first contact state or a second contact state). With different contact states (e.g., applying different pressing force applied to a graphical component as shown in figs. 4-5), the device can determine operations (e.g., performing actions or not)).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the controlling of the operation component (e.g., slider) in the unlocked state of the touchscreen taught by Foster with the determining of the valid or invalid touch input taught by Akifusa with the Makoto to apply the valid pressing force to the graphical component when the touchscreen detects the touch input for controlling the operation component (e.g., slider). The motivation or suggestion would be to provide a way to determine whether the touch input with the pressure is valid or invalid that allows a use to easily modify the invalid touch input.
 	Although Makoto teaches that a knob of the slider is pressed with the pressing force while moving it to a different location within the slider (see at least pars. 30, 43-46, 71, 72),  Foster, Akifusa, and Makoto do not teach that the operation component includes a dial button on which a rotation operation is performed, and when the second touch operation is performed by rotating the dial button while the dial button is pressed with a pressing force at a press value greater than the threshold pressing force, the controller judges that the second operation information corresponding to the second touch operation is valid.
	However, in the same filed of the invention, Philipp teaches that the operation component includes a dial button on which a rotation operation is performed (see fig. 14A, a virtual button on a touch input device), and
 	when the second touch operation is performed by rotating the dial button while the dial button is pressed with a pressing force at a press value greater than the threshold pressing force, the controller judges that the second operation information corresponding to the second touch operation is valid (see figs. 14A-14D, at least pars. 20-21, 70, 84, when the user controls the virtual button (e.g., sliding or rotating the virtual button), the user is required to apply a pressure to the virtual button).
Foster with the determining of the valid or invalid touch input taught by Akifusa with the applying of the valid pressing force to the graphical component taught by Makoto with the applying of the pressure during operating (e.g., sliding or rotating) the virtual button taught by Philipp to apply the pressure during operating (e.g., sliding or rotating) the virtual button when the touchscreen detects the touch input for controlling the operation component (e.g., slider). The motivation or suggestion would be to provide a way to determine whether the pressure is applied to the touch input that may prevent unintended inputs.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752 and fax number is (571) 270-8752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/RINNA YI/
Primary Examiner, Art Unit 2144